DETAILED ACTION
	This is in response to communication received on 11/3/20.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 8/18/20.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Or-Chen et al. US Patent Number 10,273,372 hereinafter ORCHEN in view of Zhang et al. US PGPub 2003/0165766 hereinafter ZHANG and Fu et al. US PGPub 2015/0152592 hereinafter FU on claims 1-4 and 8-10 is withdrawn because the Applicant effectively argued that ORCHEN was not prior art under the provisions of the Exceptions 35 USC § 103(b)(2)(C) as a commonly owned disclosure.

Double Patenting
The claim rejection on Claims 1-4 and 10-12 on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 13 of Or-Chen et al. US Patent Number 10,273,372 hereinafter ORCHEN in view of Zhang et al. US PGPub 2003/0165766 hereinafter ZHANG and Fu et al. US PGPub 2015/0152592 hereinafter FU is maintained. The rejection is repeated below for convenience.
As for claim 1, the instant application has the claims of A method of printing on a textile substrate, the method comprising: a. applying a primer comprising a crosslinkable primer resin onto a surface of the textile substrate to form a primer layer; b. electrophotographically printing onto the primer layer an electrostatic ink composition comprising a cross-linkable thermoplastic resin to form a printed layer; c. applying a cross-linking composition comprising a cross-linking agent to the printed layer, wherein i. the cross-linking agent penetrates into at least the electrostatic ink composition and the primer layer; and/or ii. the cross-linking agent is a non-isocyanate agent; and d. activating the cross-linking agent.
The Patent of ORCHEN contains claim 1, A method of printing an image on a textile, said method comprising electrophotographically printing an image onto a textile substrate using an electrophotographic ink composition, applying a coating composition comprising a polymer and a cross/inking agent to the printed electrophotographic ink, and cross/inking the applied coating composition, and further claim 10 which teaches wherein the textile substrate is treated with a primer polymer coating prior to electrophotographic printing.
Examiner notes that the term cross-linking agent in claim 1 of the instant specification has a scope that encompasses the polymer of ORCHEN which ORCHEN teaches can be "In one example, the polymer is a styrene-acrylic polymer'' (column 4, lines 65-66) i.e. wherein the cross-linking agent is a non-isocyanate agent. Thus it is obvious to have wherein the cross-linking agent is a non-isocyanate agent in the invention of ORCHEN.
Further ORCHEN is silent on the primer comprising a crosslinkable primer resin.
FU further teaches "The printable medium further includes a tie layer coated on the discrete barrier layer, and an image receiving layer coated on the tie layer" (abstract, lines 12-14) and "The tie layer 104 is basically an adhesive layer that is formulated specifically to adhere the image receiving layer 106 to the underlying 
FU further teaches "The polar material chosen for the polymeric tie component is also crosslinkable. Some examples of polymeric tie components present in the tie layer 104 include polyvinyl alcohol, styrene butadiene resin latex, acrylic latex, polyacrylates" (paragraph 44, lines 13-17), i.e. primer comprising a cross-linkable primer resin. 
It is obvious to modify the previously claimed invention of ORCHEN to use the primer composition of FU in the process of ORCHEN such that primer comprising a cross-linkable primer resin because FU teaches that such a crosslinking agent can increase the harness and adhesion strength of a tie layer, i.e. a primer layer. 
Further ORCHEN is silent on an electrostatic ink composition comprising a crosslinkable thermoplastic resin.
ZHANG teaches "A process for printing images by means of an electrographic or electrostatic device using a toner that is cured by multiple applications of energy" (abstract, lines 1-3).
ZHANG teaches "The toner of the invention may comprise energy activated components that may be activated or cured exposure to multiple energy processes, such as heat and radiation. The toner may remain in a thermoplastic form during printing, and subsequently cross-link or bond with a textile substrate, while the toner particles cross-link or bond with other toner particles to form a thermoset or crosslinked polymer upon activation by exposure to energy" (paragraph 19, lines 9-16), i.e. an electrostatic ink composition comprising a cross-linkable thermoplastic resin.

FU further teaches "The polar material chosen for the polymeric tie component is also crosslinkable. Some examples of polymeric tie components present in the tie layer 104 include polyvinyl alcohol, styrene butadiene resin latex, acrylic latex, polyacrylates" (paragraph 44, lines 13-17), i.e. primer comprising a cross-linkable primer resin. 
It is obvious to modify the previously claimed invention of ORCHEN to have an electrostatic ink composition comprising a cross-linkable thermoplastic resin in the process of ORCHEN because ZHANG teaches that such a composition results in excellent adhesion properties, cohesive strength within the image material, improved fastnesses, controlled 'hand', and is energy efficient.
As for claim 2, ORCHEN is silent on the cross-linkable primer resin.
FU teaches "The polar material chosen for the polymeric tie component is also crosslinkable. Some examples of polymeric tie components present in the tie layer 104 include polyvinyl alcohol, styrene butadiene resin latex, acrylic latex, polyacrylates" (paragraph 44, lines 13-17), i.e. wherein the cross-linkable primer resin comprises a carboxylic functional group.
ZHANG further teaches "The resulting permanent image has excellent adhesion properties, cohesive strength within the image material, improved fastnesses, controlled 'hand', and is energy efficient" (paragraph 26, lines 12-16).
It is obvious to modify the previously claimed invention of ORCHEN to have an electrostatic ink composition comprising a cross-linkable thermoplastic resin and wherein the cross-linkable primer resin comprises a carboxylic functional group in the process of ORCHEN because ZHANG teaches that such a composition results in excellent adhesion properties, cohesive strength within the image material, improved fastnesses, controlled 'hand', and is energy efficient.
As for claim 3, ORCHEN is silent on the cross-linkable thermoplastic resin comprises a polymer having acid side groups.
ZHANG teaches "The toner of the invention may comprise energy activated components that may be activated or cured exposure to multiple energy processes, such as heat and radiation. The toner may remains in a thermoplastic form during printing, and subsequently cross-link or bond with a textile substrate, while the toner particles cross-link or bond with other toner particles to form a thermoset or crosslinked polymer upon activation by exposure to energy" (paragraph 19, lines 9-16), i.e. an electrostatic ink composition comprising a cross-linkable thermoplastic resin.
ZHANG teaches "The curable, energy-activated components may comprise both radiation-curable and heat-curable reactive functional groups, either within the same molecular structure, or separately" (paragraph 27, lines 4-7), and "The reactive functional groups include amine, amido, carboxylic acid, hydroxyl, thiol, urethane, or urea groups or functional groups that can be converted into active hydrogen containing functional groups, such as carboxylic acid derivatives, or, for example, anhydride groups including anhydride of chlorinated polyolefin polypropylene (CPO)." (paragraph 28), i.e. wherein the components, which include the cross-linkable thermoplastic resin, comprises a polymer having acidic side groups.
 further teaches "The resulting permanent image has excellent adhesion properties, cohesive strength within the image material, improved fastnesses, controlled 'hand', and is energy efficient" (paragraph 26, lines 12-16).
It is obvious to modify the previously claimed invention of ORCHEN to have an electrostatic ink composition comprising a cross-linkable thermoplastic resin wherein the cross-linkable thermoplastic resin comprises a polymer having acid side groups in the process of ORCHEN because ZHANG teaches that such a composition results in excellent adhesion properties, cohesive strength within the image material, improved fastnesses, controlled 'hand', and is energy efficient.
As for claim 4, ORCHEN teaches "wherein the electrophotographic ink composition is a liquid electrophotographic ink" (claim 2), which is identical in scope to wherein the electrostatic ink composition is a liquid electrostatic ink composition.
As for claim 8, ORCHEN teaches "wherein the textile substrate is a synthetic textile substrate" (claim 13) and further "The textile substrate may be any suitable textile or fabric substrate. The textile substrate may be woven or non-woven. The textile substrate may be formed of yarns, for example, spun threads or filaments of natural or synthetic material" (column 14, lines 2-5). Thereby it would have been obvious to modify the previously claimed invention to have wherein the textile substrate comprises a network of natural or synthetic fibres that may or may not be woven or knit.
As for claim 9, ORCHEN is silent on over print varnish is applied after the cross/ inking composition is applied. It is therefore inherent that ORCHEN teaches wherein an over-print varnish is not applied and thereby ORCHEN teaches that scope of the option of claim 9 wherein the over print varnish ... is not applied. 
As for claim 10, Examiner notes the scope of the term cross-linking agent in the claim 1 and 10 encompass ORCHEN's polymer as recited in (claim 1, lines 6-8) and that the term over print varnish resin in claim 10 encompass ORCHEN's crosslinking agent.
ORCHEN teaches "applying a coating composition comprising a polymer and a crosslinking agent to the printed electrophotographic ink" (claim 1, lines 6-8), i.e. wherein the cross-linking agent is a non-isocyanate agent and the cross-linking composition comprises the nonisocyanate agent and an over print varnish resin.

Allowable Subject Matter
Claims 5-7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As for claim 5, ORCHEN FU and ZHANG are silent on the cross-linking agent penetrates into at least the electrostatic ink composition and the primer layer. Further, the rejection of claim 1, from which claim 5 depended, relied upon the interpretation of the cross-linking agent being analogous to the polymer in the coating composition of ORCHEN (claim 1, lines 6-8) and the polymers of ORCHEN do not encompass an epoxy-based cross-linking agent, an aziridine-based cross/inking agent, an isocyanatebased cross-linking agent, or a carbodiimide-based cross-linking agent.
As for claim 6, ORCHEN FU and ZHANG are silent on wherein the cross-linking agent penetrates into at least the electrostatic ink composition and the primer layer and the cross/inking composition does not contain any cross-linkable resin. Further, the rejection of claim 1, from which claim 6 depended, relied upon the interpretation of the cross-linking agent being analogous to the polymer in the coating composition of ORCHEN (claim 1, lines 6-8).
As for claim 7, ORCHEN, FU and ZHANG are silent on wherein the cross-linking agent penetrates into at least the electrostatic ink composition and the primer layer and the cross/inking composition comprises 0.5 wt% to 30 wt% cross-linking agent by total weight of the cross-linking composition, the remaining wt% being a carrier solvent. Further, the rejection of claim 1, from which claim 7 depended, relied upon the interpretation of the cross-linking agent being analogous to the polymer in the coating composition of ORCHEN (claim 1, lines 6-8).
As for claim 11, Examiner notes that in the rejection of claim 1, from which claim 5 depended, relied upon the interpretation of the cross-linking agent being analogous to the polymer in the coating composition of ORCHEN (claim 1, lines 6-8) and the over print varnish being analogous to the crosslinking agent of ORCHEN (claim 1, lines 6-8). However, this interpretation is contradicted by the requirement of wherein the over print varnish resin comprises an acrylate resin, a polyurethane resin or a nitrocellulose resin, as ORCHEN's crosslinking agent is only taught to be a blocked polyisocyanate (column 5, lines 9-11 ). ORCHEN does teach that "the polymer may be selected from an acrylicor polyurethane-based polymer'' (column 4, lines 64-65), however if Examiner were to interpret the polymer as the over print varnish and the crosslinking agent as the cross-linking agent, the rejection would no longer meet the requirement of the cross-linking agent is a non-isocyanate agent as required by claim 5. Thereby, claim 11 cannot be rejected by ORCHEN, FU and ZHANG.
As for claim 12, the rejection of claim 1, from which claim 10 and 12 depend, relied upon the interpretation of the cross-linking agent being analogous to the polymer in the coating composition of ORCHEN (claim 1, lines 6-8) and the polymers of ORCHEN do not encompass an epoxy-based cross-linking agent, an aziridine-based cross/inking agent, an isocyanate-based cross-linking agent, or a carbodiimide-based cross-linking agent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717